DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      WAYNE PARKER TREACY,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-1030

                         [September 6, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Timothy L. Bailey,
Judge; L.T. Case No. 10-006720CF10A.

  Jason T. Forman of Law Offices of Jason T. Forman, P.A., Fort
Lauderdale, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, FORST, and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.